     Case 6:18-cv-00092-RSB-BWC Document 123 Filed 02/08/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 KENNETH CLAY,

                 Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-92

          v.

 ROBYN BANKS, et al.,

                 Defendants.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         This matter is before the Court on various Motions Plaintiff filed. Docs. 102, 103, 114,

115, 117, 118. For the reasons stated below, the Court DENIES: Plaintiff’s Motion for

Emergency Release, doc. 102; Plaintiff’s Amendment to the Motion, doc. 103; Plaintiff’s

Objection to the Magistrate Judge’s Report and Recommendation (construed as a request to file

out-of -time objections to the undersigned’s March 3, 2020 Report and Recommendation),

doc. 114; Plaintiff’s Motion to Supress, doc. 117; and Plaintiff’s Motion to Strike, doc. 118. In

addition, I RECOMMEND the Court DENY Plaintiff’s Motion for Emergency Relief.

Doc. 115.

I.       Plaintiff’s Motion for Emergency Release and Amendment

         Plaintiff filed a Motion seeking emergency release from prison, claiming his life was in

danger due to the COVID-19 pandemic. Doc. 102. Plaintiff then filed an “Emergency

Amendment Motion for Relief in an Enjunction [sic] of the State of Georgia.” Doc. 103. In this

document, Plaintiff seeks to supplement his initial Motion and add additional facts concerning

the COVID-19 outbreak at Dooly State Prison and Toombs County Jail. Id. Plaintiff has since
    Case 6:18-cv-00092-RSB-BWC Document 123 Filed 02/08/21 Page 2 of 5




filed a notice with this Court indicating he has been released from custody. Doc. 107. Thus, the

Court DENIES as moot this Motion and the Amendment, docs. 102, 103.

II.     Plaintiff’s “‘Emergency’ Petition for an Extraordinary Remedies and/or Objection
        to the Magistrate Judge Report and Recommendations . . . and/or the Unlawful
        Petition for a Stay by the District Court Rather then the Respondents”

        Plaintiff submitted a filing entitled “‘Emergency’ Petition for an Extraordinary Remedies

and/or Objection to the Magistrate Judge Report and Recommendations . . . and/or the Unlawful

Petition for a Stay by the District Court Rather then the Respondents.” Doc. 114. The nature of

this filing and Plaintiff’s requested relief are unclear. Plaintiff generally argues the merits of his

claims and complains about the undersigned’s Report and Recommendation issued on March 3,

2020, doc. 88, and the presiding District Judge’s Order adopting that Report and

Recommendation, doc. 106. 1

        In my March 3, 2020 Report and Recommendation, I ordered any objections to be filed

within 14 days of the Order. Id. Plaintiff did file objections on March 31, 2020. Doc. 100. The

presiding District Judge considered Plaintiff’s Objections and overruled them. Doc. 106.

Plaintiff submitted the instant filing several months after the District Judge overruled Plaintiff’s

initial objections and adopted the Report and Recommendation.

        In light of these facts, the Court construes Plaintiff’s instant filing as a Motion to file out-

of-time objections to the Court’s March 3, 2020 Report and Recommendation. 2 Doc. 114.


1
        The Report and Recommendation and Order adopting that Recommendation resulted in this
matter being stayed pending the outcome of state court criminal proceedings, among other things.
2
         If Plaintiff intended otherwise, Plaintiff may submit a new motion. However, Plaintiff is advised
to clearly and concisely state the relief requested and the authority upon which that request is made. The
Court notes Plaintiff cited numerous irrelevant and, sometimes nonexistent, sources of law as the basis for
his Motion. Doc. 114 at 2. For example, Plaintiff cites to “Rule 1.630,” which is not found in the Federal
Rules of Civil Procedure. Id. Plaintiff also cites to the general statute governing Magistrate Judges. Id.
Plaintiff then cites to “Local Rule 74.2,” which does not exist. Id. Plaintiff should only cite actual,
relevant authority in the future.


                                                    2
  Case 6:18-cv-00092-RSB-BWC Document 123 Filed 02/08/21 Page 3 of 5




Plaintiff already had the opportunity to file objections and did so. In the instant filing, Plaintiff

fails to put forward any reason why he should be permitted to file additional objections at this

time. Therefore, the Court DENIES Plaintiff’s request to file out-of-time objections, doc. 106.

III.    Plaintiff’s “Peitition for Emergency Relief for the Removal of [Leg Monitor]”

        In this Motion, Plaintiff seeks “immediate emergency relief” to have his leg monitor

removed. Doc. 155 at 3. The four necessary elements for temporary restraining or injunctive

relief are: (1) a substantial likelihood of success on the merits; (2) that the relief is necessary to

prevent irreparable injury; (3) that the threatened injury outweighs the harm the relief would

cause the other litigant; and (4) that the relief would not be averse to the public interest. Chavez

v. Fla. SP Warden, 742 F.3d 1267, 1271 (11th Cir. 2014); Schiavo ex rel. Schindler v. Schiavo,

403 F.3d 1223, 1225 (11th Cir. 2005). Plaintiff has not made a necessary showing of these

elements. Although Plaintiff generally claims his constitutional rights have been violated, he has

not shown he is likely to succeed on the merits of his case or met any of the other required

elements, for that matter. For these reasons, I RECOMMEND the Court DENY Plaintiff’s

Motion seeking an injunction.

IV.     Motion to Supress

        Plaintiff has filed a Motion to Supress requesting a chain of custody form. Doc. 117.

This is a civil case. A motion to supress is not recognized by the Federal Rules of Civil

Procedure. Thus, the Court DENIES Plaintiff’s Motion to Supress.

V.      Motion to Strike

        Plaintiff has filed a Motion to Strike, but it is unclear what Plaintiff is asking for in the

Motion. Doc. 118. Federal Rule of Civil Procedure 12(f) states, “The court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous




                                                   3
 Case 6:18-cv-00092-RSB-BWC Document 123 Filed 02/08/21 Page 4 of 5




matter.” However, it does not appear Plaintiff wishes to strike any relevant pleading Defendants

submitted in this action. Plaintiff states “defendants attorney’s [sic] are unable to show the

Document that I am requesting . . . The CFR § 5050 which is fraud upon the Court.” Doc. 118 at

1. The Court is unable to identify the regulation to which Plaintiff cites or discern the relief

Plaintiff requests. If Plaintiff instead seeks to file a motion to compel discovery, he has not

included a certification indicating he has in good faith conferred or attempted to confer with the

Defendants, which is required by Federal Rule of Civil Procedure 37(a)(1). Moreover, the Court

notes this matter remains stayed pending resolution of state court criminal proceedings. Doc.

106. Therefore, the Court DENIES Plaintiff’s Motion to Strike.

                                          CONCLUSION

       For the reasons set forth above, the Court DENIES: Plaintiff’s Motion for Emergency

Release, doc. 102; Plaintiff’s Amendment to the Motion, doc. 103; Plaintiff’s Objection to the

Magistrate Judge’s Report and Recommendation (construed as a request to file out-of -time

objections to the undersigned’s March 3, 2020 Report and Recommendation), doc. 114;

Plaintiff’s Motion to Supress, doc. 117; and Plaintiff’s Motion to strike, doc. 118. In addition, I

RECOMMEND the Court DENY Plaintiff’s Motion for Emergency Relief. Doc. 115.

       Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions




                                                  4
 Case 6:18-cv-00092-RSB-BWC Document 123 Filed 02/08/21 Page 5 of 5




on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 8th day of February,

2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 5
